Citation Nr: 0209744	
Decision Date: 08/13/02    Archive Date: 08/21/02	

DOCKET NO.  98-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
compression fractures of the thoracic spine, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
August 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which confirmed and continued a 
20 percent evaluation for compression fractures of the 
thoracic spine.  

This case was previously before the Board and in April 2000 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained. 

2.  The residuals of compression fractures of the thoracic 
spine are manifested by complaints of pain, and degenerative 
changes; unfavorable ankylosis is not demonstrated.




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of compression fractures of the 
thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20 and Part 4, Diagnostic Codes 5010, 5285, 5291, 
5299-5288 (2001); 66 Fed. Reg. 45, 620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that in April 
1979 as a passenger in a private motor vehicle the veteran 
was involved in an accident in which he sustained a cervical 
strain.  In June 1979 the veteran was again involved in an 
automobile accident this time with a Government vehicle.  He 
was reported to have suffered no loss of consciousness and 
came out of the vehicle under his own power.  He was admitted 
to a service department medical facility for observation 
since he was thought to have suffered perhaps a mild 
concussion and for recuperation from mild thoracic 
compression fractures involving the 6th, 8th, 10th, 11th and 
12th thoracic vertebrae.  These fractures were characterized 
by service physicians following X-ray as minor.  He was seen 
in July 1979 by a private physician for complaints of back 
pain.  An examination of the back at that time was 
significant for tenderness from about T5 down to about T12.  
An X-ray examination was interpreted to reveal superior end-
place compression fractures of a rather mild nature of T8, 
T10, T11 and T12.  The veteran's examining physician stated 
that these fractures were stable in appearance and 
represented mild changes of a probably acute nature.  He 
added that he believed the veteran should get complete 
healing from his injury without any residual disability.  

On the veteran's initial VA examination in June 1989 it was 
noted that his major complaint involved a thoracic spine 
injury that was a result of a motor vehicle accident in 
service.  It was noted that the veteran was treated 
conservatively, hospitalized for one week and then placed on 
light duty throughout the remainder of his service.  The 
veteran stated that since then he continued to have severe 
pain in his back, which made it very difficult to do any 
exertional activity.  The veteran said the pain was located 
in his midback area with some radiation anteriorly and added 
that the pain is so severe that some times it tends to 
radiate down his spine into his right leg.  On physical 
examination of the musculoskeletal system minimal tenderness 
was noted on palpation over the lower thoracic spine.  The 
veteran had free range of motion of his spine although pain 
was noted with flexion and extension of the thoracic spine.  
His reflexes were two-plus and symmetrical in the upper and 
lower extremities.  Status post compression fracture of the 
lower thoracic vertebrae with persistent back pain was the 
diagnostic assessment.  On an orthopedic examination in June 
1989 the veteran was noted to be in no acute distress and to 
ambulate without difficulty.  His spine was found to be 
essentially straight with only a mild scoliotic curve right 
thoracic.  The pelvis was level with sitting and standing.  
On forward bending the veteran was able to bend to 
70 degrees, extend to 20 degrees.  Lateral rotation was 
normal.  There was no marked paravertebral spasm and there 
was no tenderness over the posterior elements of the spine to 
percussion.  Sensory exam was essentially normal and there 
was a negative Ober's test.  The veteran's gait was two-point 
reciprocating.  Status post compression fracture of the 
thoracic spine with no objective finds of nerve compression 
to suggest thoracic disc or anterior cord involvement was the 
diagnostic impression.  An X-ray of the thoracic spine was 
interpreted to be negative of any evidence of previous 
compression fractures.  The disc space appeared maintained 
and there was an extremely minimal degree of lower thoracic 
scoliosis convex left.  Normal range was noted with flexion 
and extension.  Extremely minimal lower thoracic scoliosis 
with no evidence of other disease process involved in the 
thoracic and lumbar spine was the diagnostic impression on 
X-ray.  

Service connection for residuals of compression fracture of 
the thoracic spine was established by an RO rating decision 
dated in July 1989.  This disorder was rated 10 percent 
disabling under Diagnostic Code 5295 of VA's Schedule for 
Rating Disabilities (rating schedule).

On a MRI of the lumbar spine in April 1992 the veteran was 
found to have degenerative disc disease and small posterior 
subligamentous soft disc herniation at L5 - S1.

On a VA examination in April 1994 the veteran complained of 
chronic lower back pain.  He stated that he injured his back 
approximately 15 years ago when a military vehicle, in which 
he was a passenger, rolled.  He stated that he was treated at 
a military hospital and that X-rays there showed a presence 
of multiple compression fractures of the lumbar spine.  He 
said he seemed to recover from his injuries and just had only 
occasional pain with prolonged activity or lifting.  He added 
that over the years however he has developed progressive pain 
in his lumbar spine.  On physical examination of the back 
mild tenderness on the left and right paraspinals with 
palpations was noted.  There were no signs of fixed 
deformities or accentuated kyphosis.  There was a negative 
straight leg raise bilaterally.  An X-ray of the lumbosacral 
spine was interpreted to reveal no significant intervertebral 
change when compared with prior examinations in June 1989 and 
February 1992.  Spondylolysis of the lumbar spine secondary 
to compression fractures was the diagnosis.  

Based on examination findings in April 1994 the RO in a 
rating decision dated in May 1994 increased the disability 
evaluation for the veteran's service-connected thoracic spine 
fracture residuals from 10 percent to 40 percent effective 
from January 1994 pursuant to Diagnostic Code 5295.  

On a VA spine examination in May 1996 the veteran reported 
being involved in an accident in service and sustaining 
compression fractures of the 10th through 12th thoracic 
vertebrae.  He stated that these fractures were treated 
conservatively and that he has had continuing discomfort in 
his back ever since.  The veteran said he underwent plain 
film evaluation and myelography in 1994 which revealed the 
presence of mild arthritic changes in the facet joints of his 
spine and showed the presence of disc herniation at L5 - S1 
and L3, 4.  On physical examination forward bending of the 
spine was to 60 degrees and extension was to 20 degrees.  
Lateral bending was to 30 degrees and rotation was to 30 
degrees bilaterally.  Motor strength in the psoas, 
quadriceps, hamstrings, and EHL were 4/5 bilaterally.  The 
veteran was able to toe raise times 10 and heel walk times 
10.  Straight leg raising was negative.  The examiner noted 
that radiographs from 1994 showed the presence of L5 - S1 and 
L3, 4 disc herniations as well as mild degenerative changes 
in the facet joints throughout the lumbar and sacral spine.  
Facet degeneration in the lumbar spine with mild disc 
herniations at L3, 4 and L5 - S1 was the diagnostic 
impression.  

An RO rating action in August 1996 reduced the disability 
evaluation for the veteran's service-connected compression 
fractures of the thoracic spine from 40 percent to 20 percent 
disabling effective from November 1, 1996.  

On a VA spine examination in March 1998 the veteran described 
pain in his lower back and also pain along his entire leg 
with no dermatomal pattern with pain in all portions of his 
leg equally.  On physical examination it was noted that the 
veteran walked with a slow gait but equal cadence.  He also 
walked with approximately 15 degrees of flexion.  In a 
standing position the veteran reported he could only bend 30 
degrees.  When put into a sitting position, his legs were 
brought up and he was comfortable at 90 degrees with no 
change in the amount of pain he was having in his back.  He 
was able to extend to neutral at which point he reported 
severe pain.  He had 10 degrees of side bending in each 
direction with what he reported as severe pain and 15 degrees 
of rotation in each direction with severe pain.  The veteran 
also had pain with palpation along the spine and paraspinal 
muscles and pain to light touch along his lumbar and thoracic 
spine.  The veteran said the pain was greater to palpation 
along the L3-L4 area.  An X-ray of the thoracic spine was 
interpreted to demonstrate no definite bone, joint or soft 
tissue abnormality.  Mechanical low back pain was the 
diagnostic conclusion.  The examiner noted that the veteran 
also shows degenerative changes along the thoracic spine and 
old fracture site.  He added that this is located anteriorly 
and not along the cord.  He further added that this also does 
not correspond well with the pain, which he has on deep 
palpation of the lumbar spine as well as light touch of the 
lumbar spine.  The examiner further noted the veteran showed 
four positive Wadell signs on examination for nonpathologic 
causes of back pain, meaning that his back pain is coming 
from another source other than disease process in his back.  
The examiner concluded that the veteran had an inconsistent 
examination with degree of range of motion and amount of pain 
that he is having.  He said, with the positive Wadell signs, 
it is difficult to access the real amount of pain that the 
veteran is having or the source of his pain.  He noted the 
veteran has mechanical low back pain with no evidence of a 
nerve impingement.  He further added that because of 
inconsistencies of the veteran's examination it was difficult 
for him to assess the veteran's fatigability or the cause of 
his back pain.  

The veteran's spouse in a statement received in November 1998 
described her impressions of the veteran's pain and problems 
with his back.  She said he couldn't go to a mall without 
having to sit down with his back and legs hurting.  She added 
that there are times that pain in his back and legs is so 
intense it brings tears to his eyes.  She further stated that 
every year his pain gets worse and that this is a daily way 
of life for him.  

VA outpatient treatment records dated between November 1997 
and December 1998 show evaluation and treatment rendered to 
the veteran for complaints of low back pain.  A MRI of the 
lumbar spine in December 1998 was interpreted to reveal L5 - 
S1 diffused disc bulge and facet degenerative joint disease 
at L4-5 and L5 - S1.  

At a personal hearing on appeal before a hearing officer at 
the RO in November 1998 the veteran described how his back 
condition had worsened over the previous year.  He stated 
that his back had gotten to the point to where he could not 
bend over and could not lift very much weight.  He said his 
pain started more or less in the center of his back right 
below the ribcage and radiated down into his buttocks.  He 
said he took medication for his pain to include a generic 
form of Vicodin.  The veteran further described limitations 
imposed by his back pain and said that he had problems 
sleeping because of his back.  

In its April 2000 remand to the RO the Board pointed out that 
the veteran, while service connected for residuals of a 
fracture of the thoracic spine, had been historically rated 
for this disorder by the RO under diagnostic codes 
appropriate for the impairment of the lumbar spine.  The RO 
was requested to evaluate the veteran appropriately and 
furthermore to determine whether the veteran should be 
separately service connected for lumbar spine pathology.  

An RO rating decision in May 2000 continued the 20 percent 
rating for the veteran's service-connected residuals of 
compression fractures of T10 through 12 under Diagnostic Code 
5299-5288.  

On a VA examination in December 2000 the veteran reported 
that he was in a motor vehicle accident in service which 
resulted in five vertebral compression fractures of the 
thoracic spine.  He said it took three months for him to 
return to full duty but has had pain in his back ever since.  
He said that since his discharge he has occasionally had mid 
to low back pain, which felt like tightness between his 
shoulder blades and that this pain became progressively 
worse.  He described his pain as feeling like a knife in his 
back being twisted.  He reported that he could not even 
breathe without pain.  It was noted that he currently takes 
Morphine 60 monthly, Vicodin 180 tables monthly, and Relafen.  
He said that he is currently employed as a senior technician 
at an electronics plant and does not do heavy lifting.  He 
reported that he misses approximately two days a month due to 
increased pain and that there was no specific precipitant or 
alleviation to his pain.  He said that lying down is 
frequently his best position and that sitting hurts his back.  
He further reported that back pain radiates down both legs to 
the ankle and that he walks with a cane, which he has had for 
approximately two years.  The examiner noted that the veteran 
did not need help getting dressed, including help with the 
cowboy boots that he wore on the evening of this examination.  
On general examination the veteran was described as well 
developed, well nourished.  It was noted that he had a 
significant amount of facial grimacing on changing positions.  
Musculoskeletal evaluation of his spine revealed no 
scoliosis, no lordosis, no specific tenderness, no palpable 
muscle spasm, and no wasting.  Deep tendon reflexes of the 
lower extremities was two-plus and bilateral above the knee 
and ankle.  Range of motion of the spine revealed zero 
degrees of extension in the thoracolumbar spine.  He had 15 
degrees of extension in the thoracolumbar spine.  He had left 
and right lateral bending of the spine from 0 to 15 degrees 
in both directions.  Left rotation of the spine was 0 to 
5 degrees, and right rotation of the thoracolumbar spine was 
0 to 5 degrees.  The examiner noted that this was despite the 
fact that he dressed himself including taking on and off his 
socks, and on and off his cowboy boots.  Straight leg raising 
while sitting was negative.  Straight leg raising while lying 
down was positive at 30 degrees bilaterally with much 
grimacing and expression of severe pain in his lower back.  
Truncal rotation without moving with the examiner moving his 
hips caused significant pain at 15 degrees of rotation 
bilaterally.  The veteran had 5/5 strength in the lower 
extremities but reported significant pain at 30 degrees of 
elevation of both legs.  Neurological examination was 
otherwise unremarkable.  The examiner reviewed the veteran's 
C-file and noted as a diagnostic impression that the veteran 
sustained several thoracic vertebral compression fractures in 
service but on recent magnetic resonance imaging scans there 
were no indications of any residual problems from these 
compression fractures.  He also noted that in addition the 
veteran reports significant low back pain radiating down to 
his legs causing him significant disability though on 
examination there are significant inconsistencies and 
significant indications of symptom magnification.  It was the 
examiner's diagnostic impression that the veteran's problems 
with his lumbar spine were not related to his motor vehicle 
accident in service.  

VA outpatient treatment records compiled between November 
2000 and May 2002 show continuing complaints and treatment 
for low back pain.  

Analysis

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides the VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
procedures.  

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision, statement of the case and 
supplemental statements of the case issued during the 
pendency of this appeal that the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claim.  Moreover, it appears that all 
evidence identified by the veteran or in his possession has 
been obtained and associated with the claims file.  There is 
no indication that more recent relevant medical records exist 
that have not been associated with the claims file.  The 
veteran's service medical records are on file and appear to 
be intact.  In addition, the RO has provided the veteran with 
VA examinations in connection with his claim adequate for the 
purpose of addressing the issue on appeal.  The Board thus 
concludes that the duty to assist under the VCAA has been 
satisfied with respect to the issue on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

According to Diagnostic Code 5285, where a veteran has 
residuals of a vertebrae fracture, but there is no spinal 
cord involvement, he is not bedridden, and does not require 
long leg braces or a neck brace, the disability is evaluated 
in accordance with the criteria provided in the regulations 
with respect to limitation of motion of the spine or muscle 
spasm adding a 10 percent rating for demonstrable deformity 
of a vertebral body.  Further, under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. Part 4, 
Diagnostic Code 5285, note.

According to Diagnostic Code 5288, a 20 percent evaluation is 
warranted for favorable ankylosis of the dorsal spine.  A 30 
percent evaluation is warranted for unfavorable ankylosis.  
Under Diagnostic Code 5291, a moderate or severe limitation 
of motion of the dorsal spine warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a.  

In the present case the Board concludes that a higher rating 
(above 20 percent) is clearly not in order pursuant to the 
schedular criteria noted above as there is no medical 
evidence whatsoever showing that the veteran's thoracic spine 
disability involves (or ever involved for that matter) 
fracture residuals with cord involvement or without cord 
involvement but with abnormal mobility requiring a neck brace 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the dorsal spine, either in favorable or unfavorable angle 
(Code 5286); or unfavorable ankylosis of the dorsal spine 
(Diagnostic Code 5288).  The other diagnostic criteria for 
disabilities of the spine under Codes 5285-5295 are not 
applicable here due either to criteria limited to unrelated 
spinal segments (cervical or lumbar spines) or because the 
veteran's 20 percent rating presently equals or exceeds 
potentially applicable diagnostic criteria (i.e. degenerative 
arthritis based on occasional incapacitating exacerbations 
under Code 5010 and limitation of motion of the dorsal spine 
under Diagnostic Code 5291).  The current 20 percent rating 
is assigned for favorable ankylosis of the dorsal spine, 
clearly additional impairment to include evidence of a 
deformity of a vertebral body pursuant to Diagnostic Code 
5285 is not demonstrated.  Accordingly, an increased 
evaluation for the veteran's service-connected thoracic 
fracture residuals is not warranted.

In denying an increased evaluation for residuals of 
compression fractures of the dorsal spine, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, however, an increased rating under these 
regulations is not in order as there is no competent evidence 
of such symptomatology as disused atrophy or incoordination 
due to the service-connected disorder as would be expect to 
be associated with painful pathology warranting a rating 
higher than that currently assigned.  In this regard, it is 
obvious that the veteran's compression fractures of the 
thoracic spine produce little disability when compared to his 
nonservice-connected lumbar spine condition.  Accordingly, 
these regulations do not provide a basis for an increased 
rating.

Finally, in reaching its decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation for residuals of compression 
fractures of the thoracic spine is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

